           Case 1:17-cv-07417-VM-HBP Document 106 Filed 01/15/19 Page 1 of 3


                                                    LAW   omcts
                                      WILLIAMS S CONNOLLY LL.P
                                              725 TWELr1H STREET, N. W.

l<ENNETI-f J. llftOW'N                     WASHINGTON, D. C.. 20005-5901          "°"""'tl!I ..~1-/>Jtl'l"T ... n I IAH:!, (l'0:•1<:>,1,;><Je)
                                                                                         l'AUL II., COl-l).IOI.LV '191?2-l"~"l
   (202) 434-5818                                  (202} 434-5000
   kbrown@wc.com
                                                 FAX (202) 434-5029
                                                                               USDCSONY
                                                                               DOCl 1MF:NT
                                                                               ELLCTRONICALLY FILED
                                                  January 9, 2019

     VJA FACSlMlLE C2U) 805--6~82

    The Honorable Victor Marrero
    United States District Judge
    500 Pearl Street, Suite 1040
    New York, NY 10007

              Re:        Coventry Capital US UC v. EEA. Life Settlement,;~ J,,c. et al.,
                         Case No. l:17-cv-07417-VM-HBP

    Dear Judge Marrero:

            I write on behalf of Plaintiff Coventry Capital US LLC ("Coventry'') in response to the
    Jnnuary 8, 2019 Jetter ("EEA Lctter') from Defendant EEA Life Settlc:mcnts, Inc. CEEA~')
    regardi.ng Coventry's motion to reconsider.




                                                            . at 8:' ' - : · cmp. MIS a c J.        lC
    Court presumably relied on those representations m finding that Coventry failed to establisll that
    its injury could not be remedied by monetary damages. See Dkt. 99 at 5.

           Now, in its January 8 letter, EEA changes course. While ERA states that it ''continues to
    stand by its statctnenf' at ornl argument. it now tells the Court that an order directing it to comply
    with that statement ~'Ould be "an absurd outcome whereby, tllrou~lt a bi11ding order, EEA Inc.
    ,vo11ld he obligated fr, retain a certain level of solvency despite c11rre11tly unforeseen husine:rs

    1 In audition.in its letter opposing Coventry's request for a preliminary injunction. EEA stated that
    "sufficient proceeds generated from the sale of the Portfolio would be available in the event of a
    judgment t:1gninst EEA Inc.,.., See Dkl 85 at 2.
     Case 1:17-cv-07417-VM-HBP Document 106 Filed 01/15/19 Page 2 of 3

Hon. Victor Marrero
January9, 2019
Page2

dema11ds and market conditio1ts . ... " EEA Letter at 3 n.2 (emphasis added). It is clear from
EEA 's resistance to being bound to its representation that, contrary to its statement in open court,
EEA will not retain funds from a sale if it deems them necessary to 51atisfy its business needs.

        This amplifies Coventry's concern that EEA 's sale of the Portfolio, its sole asset. will leave
EEA judgment proof, as the proceeds v.ill be transferred to its foreign parent to satisfy .investor
demands. Far from "speculative," the prospect that EEA will quickly dissipate all funds is
concrete: EEA has walked back its in-court representation that it wiH maintain sufficient assets to
satisfy a potential judgment, and has never disputed the key facts that (1) the Portfolio is its sole
asset; (2) the investors ofits foreign parent will demand their money upon a sale of the Portfolio;
and (3) EBA will. be judgment proof if all sale proceeds go to its foreign parent. See Dkt. I 00
(Coventry Letter) at 2-3. And even if EEA's current directors did intend to stand by their prior
commitment, absent a court order EEA's foreign parent could easily replace EEA's directors with
directors who are willing to dissipate 100% of the sale proceeds immediately. This demonstrates
that EEA' s "assets may be dissipated before final relief can be granted" such that "injw1ctivc relief
is proper." Dong v. A1iller, 2018 WT.... 1445573, at ,..l l (E.D.N.Y. Mar. 23, 2018). 2

         Nor is there merit to EEA's assertion that Coventry's request for partial reconsideration to
confirm EEA's commitment in binding form is procedurally "impenriissible." EEA Letter at 1.
To the contrary, Coventry properly raised "the matters ... which counsel believes the Court has
overlooked," Local Civil Rule 6.3, namely the fact that iITcparable harm will be avoided only if
EEA retains sufficient proceeds from the sale of the Pottfolio to sa.tisfy any judgment in this case.
And, centrally, the Court did not previously have before it the candid admission in EEA's January
8 letter that contradicts its representations in open court. Accordingly, the Court should reconsider
its order of December 17, 2018 to require EEA to retain at least 32 percent of the proceeds of any
sale, and to confinn that those funds are not committed to satisfy any other obligation, including
any tax obligation that EEA may incur from the sale.




2 These facts also distinguish cases in which courts found a lack of irreparable harm due to the
existence of other assets to satisfy a judgment or the complete lack of basis for asserting that
dissipation was likely. See Patriarch Partners Agency Servs., LLC v. Zohar CDO 2003-J, 292 F.
Supp. 3d 601,603 (S.D.N.Y. 2017) (plaintiff failed to provide evidence ofth.c defendant's "total
assets," which could be used to satisfy a judgment even if the asset at issue was dissipated); LG
Capital Funding, LLC v. Positive!D C01p., 2017 WL 2556991, at "'6 (E.D.N.Y. June 12, 2017)
(noting evidence that the defendant's "revenues continue to grow" and it "continue[ d] to attract
investors"); BMaddox Ente,:ps. LLCv. O.~kouie, 2017 WL 9534738, at *6 (S.D.N.Y. Sept. 8, 20~ 7)
(stressing the Jack of "any evidence tending to show that defendants are planning on removing
their assets" (internal quotation. marks and brackets omitted)).
      Case 1:17-cv-07417-VM-HBP Document 106 Filed 01/15/19 Page 3 of 3

Hon. Victor Marrero
January 9, 2019
Page 3


       We appreciate the Court's continued attention to these matters and \vill be prepared to
address them fu1ther at the Court's convenience.


                                            Respectfully submitted,


                                             ~6-Z~
                                            Kenneth J. Brown

cc:      Counsel of record



                                    The Clerk of Court is directed to enter into the public record
                                    of this 'tllm the let~r above submitted to ,he Court by
                                           ~
